Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (“Employment Agreement”) is entered into as of January
3, 2020, by and between Quotient Limited (“Employer”), or such affiliate of
Employer as its Chairman of the Board of Directors of the Employer (the “Board”)
may designate, and Peter Buhler (“Executive”) (collectively, the “Parties”).

 

A.

Employer desires assurance of the association and services of Executive in order
to retain Executive’s experience, abilities, and knowledge, and is therefore
willing to engage Executive’s services on the terms and conditions set forth
below.

 

B.

Executive desires to be employed by Employer and is willing to do so on the
terms and conditions set forth below.

It is expressly agreed between the Parties that this Employment Agreement shall
be subject to the competent authorities issuing the work and residence permits
required for the Executive under Swiss law.

In consideration of the above recitals and of the mutual promises and conditions
in this Employment Agreement, the Parties agree:

 

1.

DUTIES AND AUTHORITY; OBLIGATIONS

 

1.1

Duties. Employer employs Executive as its Chief Financial Officer and Executive
accepts such employment. Executive will perform all of the employment duties,
responsibilities and job functions consistent with such a management position
and such other duties and responsibilities deemed necessary or appropriate by
Employer’s Chief Executive Officer (the “CEO”) or the Board of Directors of the
Employer (the “Board”) (collectively, the “Employment Duties”). Executive will
exercise the authority consistent with those duties and responsibilities. Such
Employment Duties may require the performance of work beyond customary office
hours and involve varying work period hours and working conditions.

 

1.2

Obligations. Executive shall at all times during the Employment Term:

 

  1.2.1

devote the whole of his working time, attention, skill, best efforts and
ingenuity to the Employment Duties;

 

  1.2.2

comply fully with, implement and enforce all Employer rules, regulations,
policies and procedures from time to time in force;

 

  1.2.3

perform the Employment Duties faithfully and diligently;

 

  1.2.4

follow all lawful and reasonable directions of the CEO and the Board and observe
such restrictions or limitations as may from time to time be imposed by the CEO
or the Board upon the performance of the Employment Duties;



--------------------------------------------------------------------------------

  1.2.5

use best efforts to promote the interests of Employer and not do or willingly
permit to be done anything that is harmful to those interests; and

 

  1.2.6

keep Employer’s CEO and the Board fully informed (in writing if so requested) of
the conduct of its business and affairs and provide such explanations as the CEO
or the Board may require.

 

2.

EXECUTIVE’S COMPENSATION, PERQUISITES AND BENEFITS

 

2.1

Compensation. Employer agrees to pay Executive a base salary at the rate of
three hundred and eighty thousand Swiss Francs (CHF 380,000) per annum (the
“Base Compensation”). The Base Compensation will be paid in thirteen equal
installments per annum, and in accordance with Employer’s standard payroll
practices. Employer will withhold from the Base Compensation all payroll taxes
and other deductions required by applicable law (including, but not limited to,
with respect to social security) or authorized by Executive. The Base
Compensation will be reviewed on the fifteen-month anniversary of the
Commencement Date (as defined below) and thereafter on an annual basis and may
be adjusted as determined by the Board in its sole discretion. The undertaking
to review Executive’s Base Compensation shall not create any entitlement to an
increase in base salary. Executive will not be eligible for overtime pay for
work performed outside Employer’s regular business hours.

 

2.2

Benefits. During the Employment Term, Executive shall be permitted to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and similar benefits
that may be available to other senior executives of Employer located in
Switzerland, generally on the same terms as such other executives, in each case
to the extent that Executive is eligible under the terms of such plans or
programs (the “Employee Benefits”). Employer may supply a credit card to
Executive to be used solely for expenses incurred in carrying out the Employment
Duties. The card must be returned by Executive to Employer immediately upon
request by Employer. Employee Benefits for Executive will be provided at
Employer’s expense except for any applicable premium contributions, co-pay
obligations and taxes on reportable income applicable to Executive’s
participation. Employer may adopt, amend, change, substitute, replace, suspend
or terminate any of the Employee Benefits during the Employment Term in its sole
discretion.

 

2.3

Specific Benefits. Without limiting the generality of Section 2.2, Employer
shall make available to Executive twenty-five (25) vacation days per calendar
year, and the standard legal holidays for the Executive’s base employment
location specified in Section 3 (Place and Hours of Employment). Prior to use of
a vacation day, Executive shall receive the prior approval of the CEO.

 

2.4

Perquisites. During the Employment Term, Employer will provide to Executive the
following perquisites (with its business-related expenses to be paid by
Employer):

 

  2.4.1

Use of a cell phone; and

 

  2.4.2

A yearly car allowance of CHF 16,800.

 

- 2 -



--------------------------------------------------------------------------------

2.5

Equity Grants/Bonus Schemes. In the Board’s sole discretion, Executive will be
eligible to participate in Employer’s ex gratia Bonus Schemes, in accordance
with the terms of any ex gratia bonus plan documents, award agreements, and any
notices provided by Employer to Executive, including such terms as set forth on
the attached Schedule 1. The assessment of the eligibility criteria as well as
any actual payment under such ex gratia Bonus Schemes will be decided by the
Employer in its absolute discretion. Any payment made in a given year shall not
create any entitlement to any future payment under the Employer’s ex gratia
Bonus Schemes. In addition, Executive shall be eligible to receive an equity
grant after commencing employment with the Employer in accordance with the terms
set forth on the attached Schedule 1.

 

3.

PLACE AND HOURS OF EMPLOYMENT

Executive’s employment location during the Employment Term will be Eysins,
Switzerland; provided, however, that Employer may from time to time require
Executive to travel and to be at other locations as necessary or required to
fulfill Executive’s responsibilities. Executive shall work during Employer’s
regular business hours and any additional hours necessary to fulfill the
Employment Duties.

 

4.

EMPLOYMENT TERM

The term of Executive’s employment shall commence on February 5, 2020 (the
“Commencement Date”) and shall continue until terminated in accordance with
Section 9 below (such term, the “Employment Term”). For the avoidance of doubt,
there is no probationary period with respect to the term of Executive’s
employment. Prior to and after the Commencement Date, Executive agrees to
participate in investor communications as reasonably requested by the Employer.

The Executive’s employment under this agreement will terminate automatically and
without notice at the end of the month on which the Executive reaches the
ordinary retirement age under Swiss law.

 

5.

OTHER EXPENSES

Employer will reimburse Executive promptly for reasonable, necessary, customary
and usual business expenses, including travel, entertainment, parking, business
meetings and professional dues incurred during the Employment Term and
substantiated in accordance with the policies and procedures established from
time to time by Employer.

 

6.

EXECUTIVE’S OUTSIDE BUSINESS ACTIVITIES

Executive is expected to devote Executive’s full attention to the business
interests of Employer; provided, however, that Executive may devote reasonable
time and effort to community and charitable activities and organizations, so
long as they do not interfere with performance of the Employment Duties.

 

- 3 -



--------------------------------------------------------------------------------

Executive represents to Employer that Executive has no other outstanding
commitments inconsistent with or in conflict with or that may interfere with any
of the terms of this Employment Agreement or the services to be rendered under
it.

 

7.

EMPLOYER INVENTIONS

 

7.1

Definition of Employer Inventions. “Employer Inventions” means all ideas,
methodologies, inventions, discoveries, developments, designs, improvements,
formulas, programs, processes, techniques, know-how, research and data (whether
or not patentable or registerable under patent, copyright a similar statute and
including all rights to obtain, register, perfect and enforce those rights),
that Executive learns of, conceives, develops or creates alone or with others
during Executive’s past, present or future association with or employment by
Employer (whether or not conceived, developed or created on behalf of Employer
during regular working hours). “Employer Inventions” also includes anything that
may be conceived, developed, or created, by Executive, either alone or with
others, during Executive’s past, present or future association with or
employment by Employer (whether or not conceived developed, or created during
regular working hours), and with respect to which the equipment, supplies,
facilities, or trade secret information of Employer was used, or that relate at
the time of conception or reduction to practice of the invention to the business
of Employer or to Employer’s actual or demonstrable anticipated research and
development, or that result from any work performed by Executive for Employer.

 

7.2

Disclosure of Employer Inventions. Whether upon Employer’s request or
voluntarily, Executive will promptly disclose to Employer or its designee during
Executive’s employment with Employer and for one year thereafter all Employer
Inventions that Executive has created, contributed to or knows about, regardless
of the nature of that knowledge, and regardless of whether such Employer
Invention, or any aspect of such Employer Invention, has been described,
committed to writing, or reduced to practice, in whole or part by any other
person. At all other times, Executive will treat every Employer Invention as
Confidential Information (as defined in and in accordance with Section 13).

 

7.3

Assignment and Disclosure of Inventions. Executive hereby assigns to Employer
all right, title and interest to all Employer Inventions, which will be the sole
and exclusive property of Employer, whether or not subject to patent, copyright,
trademark or trade secret protection. Executive also acknowledges that all
original works of authorship that are made by Executive (solely or jointly with
others), within the scope of Executive’s employment with Employer, and that are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act. To the extent that any such works, by operation
of law, cannot be “works made for hire,” Executive hereby assigns to Employer
all right, title, and interest in and to such works and to any related
copyrights. The consideration for such assignment and the assistance provided in
this Section 7.3 is the normal compensation due Executive by virtue of service
to Employer. Executive will also disclose to Employer all inventions made,
discovered, conceived, reduced to practice, or developed by Executive, either
alone or jointly with others, within six (6) months after the termination of
employment with Employer which resulted, in whole or in part, from Executive’s
prior employment by Employer. Such disclosures will be received by Employer in
confidence to the extent such inventions are not assigned to Employer pursuant
to this Section 7.3.

 

- 4 -



--------------------------------------------------------------------------------

7.4

Additional Instruments. Executive will promptly execute, acknowledge and deliver
to Employer all additional instruments or documents that Employer determines at
any time to be necessary to carry out the intentions of this Section 7.
Furthermore, whether during or after Executive’s employment with Employer.
Executive will promptly perform any acts deemed necessary or desirable by
Employer, at Employer’s expense, to assist it in obtaining, maintaining,
defending and enforcing any rights and/or assignment of an Employer Invention.
Executive hereby irrevocably designates and appoints Employer and its duly
authorized officers and agents, as Executive’s agent and attorney-in-fact to act
for, on behalf of and instead of Executive, to execute and file any documents,
applications or related findings and to do all other lawfully permitted acts in
furtherance of the purposes set forth above in this Section 7.4, including,
without limitation, the perfection of assignment and the prosecution and
issuance of patents, patent applications, copyright applications and
registrations, trademark applications and registrations, or other rights in
connection with such Employer Inventions and improvements thereto with the same
legal force and effect as if executed by Executive.

 

7.5

Pre-existing Inventions. Executive will retain all right, title and interest in
and to inventions that Executive created and owned prior to service to Employer
as listed in the attached Schedule 2.

 

8.

INDEMNIFICATION OF EXECUTIVE

Employer will, to the maximum extent permitted by Employer’s bylaws and
applicable law, indemnify and hold Executive harmless for any acts or decisions
made in good faith while performing services for Employer; provided, however,
that acts determined by the trier of facts to be acts of gross negligence or
willful misconduct will not be deemed to be in good faith. To the same extent,
Employer will pay, and subject to any legal limitations (including the
obligation to repay such advances), advance all expenses, including reasonable
attorney fees and costs of court-approved settlements, actually and necessarily
incurred by Executive in connection with the defense of any action, suit or
proceeding and in connection with any appeal, which has been brought against
Executive by reason of Executive’s service to Employer while acting in good
faith.

 

9.

TERMINATION OF AGREEMENT/EMPLOYMENT

 

9.1

Voluntary Termination by Executive. Executive may voluntarily terminate this
Employment Agreement for any reason and at any time; provided that six
(6) months’ advance written notice is given to Employer. Executive’s employment
and the Employment Term will expire on the final day of the month in which the
notice period expires. Executive will be entitled to receive the Base
Compensation and Employee Benefits then in effect (as amended, changed,
substituted, replaced, suspended or terminated) while performing services for
the balance of the Employment Term. Notwithstanding the foregoing, Employer may
release Executive from the obligation to work through the end of the Employment
Term and instead pay Executive until the end of the Employment Term – i.e. an
amount equal to Executive’s Base Compensation and Employee Benefits until the
end of the Employment Term.

 

- 5 -



--------------------------------------------------------------------------------

9.2

Termination by Employer Without Cause. Employer may terminate this Employment
Agreement and Executive’s employment without Cause upon six (6) months’ advance
written notice provided to Executive. Upon such a termination of this Employment
Agreement, Executive’s employment and the Employment Term will expire on the
final day of the month in which the notice period expires. Employer’s total
liability to Executive under this Section 9.2 will be limited to the payment of
Executive’s Base Compensation and provision of Employee Benefits then in effect
(as amended, changed, substituted, replaced, suspended or terminated) through
and including the day of termination.

 

9.3

Termination by Employer for Cause. Employer may immediately terminate this
Employment Agreement and Executive’s employment for “Cause” at any time without
notice to Executive. Cause is defined for purposes of this Section 9.3 as:
(a) gross negligence or willful misconduct by Executive in the performance of
the Employment Duties; (b) insubordination by Executive to Employer or a willful
refusal by Executive to perform the Employment Duties; (c) commission by
Executive of a felony, act of moral turpitude or other act, which prevents
Executive from effectively performing the Employment Duties or is likely to
affect the interests of Employer; (d) breach of any of the provisions of this
Employment Agreement including, without limitation, Section 13 or 14; (e) any
unexcused absence by Executive from the Employment Duties for a period of five
(5) consecutive days; (f) Executive’s inability to enter into this Employment
Agreement or perform the Employment Duties as provided in Section 1 herein; or
(g) any act of dishonesty by Executive relating to Employer, its employees or
otherwise, including, without limitation, fraud, embezzlement or
misappropriation relating to significant amounts. Employer’s total liability to
Executive under this Section 9.3 will be limited to the payment of Executive’s
Base Salary and provision of Employee Benefits then in effect (as amended,
changed, substituted, replaced, suspended or terminated) through and including
the effective date of termination.

 

9.4

Termination Because of Disability of Executive. Employer may terminate this
Employment Agreement and Executive’s employment on six (6) month’s prior written
notice if Executive is and has been unable to perform Executive’s duties under
this Employment Agreement in Executive’s normal and regular manner during a
period or periods aggregating at least twenty-six (26) weeks for any period of
twelve (12) months due to physical or mental disability or injury. Employer’s
total liability to Executive under this Section 9.4 will be limited to the
payment of Executive’s Base Compensation and provision of Employee Benefits then
in effect (as amended, changed, substituted, replaced, suspended or terminated)
through and including the day of termination as a result of disability.

 

9.5

Termination on Death of Executive. If Executive dies during the term of this
Employment Agreement, this Employment Agreement will be terminated on the day of
Executive’s death. Employer’s total liability to Executive under this
Section 9.5 will be (subject to applicable law) limited to the payment of
Executive’s Base Compensation and provision of Employee Benefits then in effect
(as amended, changed, substituted, replaced, suspended or terminated) through
and including the day of Executive’s death.

 

- 6 -



--------------------------------------------------------------------------------

10.

RESIGNATION OF OFFICE

At any time after notice is given by Employer or Executive to terminate
Executive’s employment with Employer, Executive shall, at the request of
Employer’s Board of Directors, resign from all offices Executive may hold as a
director or officer of Employer and from all other appointments or offices that
Executive holds as nominee or representative of Employer.

 

11.

AGREEMENT SURVIVES MERGER OR DISSOLUTION

This Employment Agreement will survive any merger of Employer with any other
entity, regardless of whether Employer is the surviving or resulting
corporation, and any transfer of all or substantially all of Employer’s assets
to any other entity and to any such successor entity’s subsequent successors or
assigns. In the event of any such merger or transfer of assets, the provisions
of this Employment Agreement will be binding on and inure to the benefit of the
surviving business entity or the business entity to which such assets will be
transferred.

 

12.

ASSIGNMENT

This Employment Agreement may not be assigned by Executive. Employer may assign
this Employment Agreement without the consent of Executive.

 

13.

CONFIDENTIAL INFORMATION

 

13.1

Definition of Confidential Information. “Confidential Information” means all
nonpublic or proprietary information relating to Employer’s business or that of
any Employer vendor or customer. Examples of Confidential Information include,
but are not limited to, software (in source or object code form), databases,
algorithms, processes, designs, prototypes, methodologies, reports,
specifications, information regarding Employer Inventions, as defined in
Section 7.1, products sold, distributed or being developed by Employer, and any
other non-public information regarding Employer’s current and developing
technology; information regarding vendors and customers, prospective vendors and
customers, clients, business contacts, employees and consultants, prospective
and executed contracts and subcontracts, marketing and sales plans, strategies
or any other plans and proposals used by Employer in the course of its business;
and any non-public or proprietary information regarding Employer or Employer’s
present or future business plans, financial information, or any intellectual
property, whether any of the foregoing is embodied in hard copy,
computer-readable form, electronic or optical form, or otherwise.

 

13.2

Executive’s Use of Confidential Information. From the Commencement Date and at
all times thereafter, Executive will maintain the confidentiality of the
Confidential Information. Executive will not, without Employer’s prior written
consent, directly or indirectly: (i) copy or use any Confidential Information
for any purpose not within the

 

- 7 -



--------------------------------------------------------------------------------

  scope of Executive’s work on Employer’s behalf; or (ii) show, give, sell,
disclose or otherwise communicate any Confidential Information to any person or
entity other than Employer unless such person or entity is authorized by
Employer to have access to the Confidential Information in question. These
restrictions do not apply if the Confidential Information has been made
generally available to the public by Employer or becomes generally available to
the public through some other normal course of events. All Confidential
Information prepared by or provided to Executive is and will remain Employer’s
property or the property of Employer customer to which they belong.

 

13.3

Return of Material. Upon request of Employer or upon termination (whether
voluntary or involuntary), Executive will immediately turn over to Employer all
Confidential Information, including all copies, and other property belonging to
Employer or any of its customers, including documents, disks, or other computer
media in Executive’s possession or under Executive’s control. Executive will
also return any materials that contain or are derived from Confidential
Information, or are connected with or relate to Executive’s services to Employer
or any of its customers.

 

14.

NONCOMPETITION AND NONSOLICITATION COVENANTS

 

14.1

Agreement Not to Compete. During the period between the Commencement Date and
one (1) year from and after the termination of Executive’s employment with
Employer for any reason, Executive will not, within the Territory, engage or
participate, either individually or as an employee, consultant or principal,
member, partner, agent, trustee, officer, manager, director, investor or
shareholder of a corporation, partnership, limited liability company, or other
business entity, in any activity that competes with products or services related
to transfusion diagnostics provided by Employer or any subsidiary or affiliated
company during the one (1) year period prior to the date of the termination of
employment. For the purpose of this Employment Agreement, “Territory” means
Switzerland and the United States of America. Nothing in this Section 14.1 will
be deemed to preclude Executive from holding less than 1% of the outstanding
capital stock of any corporation whose shares are publicly traded.

 

14.2

Agreement Not to Solicit Executives. During the period between the Commencement
Date and one (1) year from and after the termination of Executive’s employment
with Employer for any reason, Executive will not, directly or indirectly, alone
or on behalf of any person or business entity, hire or aid, encourage, advise,
solicit, induce or attempt to induce any employee of Employer, or any subsidiary
or affiliated companies, to leave his or her employment with Employer.

 

14.3

Agreement Not to Solicit Customers and Suppliers. During the period between the
Commencement Date and one (1) year from and after the termination of Executive’s
employment with Employer for any reason, Executive will not, directly or
indirectly, alone or on behalf of any person or business entity, cause or
attempt to cause any customer, prospective customer, vendor, supplier, or other
business contact of Employer, or any subsidiary or affiliated companies (i) to
terminate, limit, or in any manner adversely modify or fail to enter into any
actual or potential business relationship with Employer, or any subsidiary or
affiliated companies or (ii) to enter into or expand any actual or potential
business relationship with any competitor of Employer, or any subsidiary or
affiliated companies.

 

- 8 -



--------------------------------------------------------------------------------

14.4

Blue Pencil Doctrine. If the duration of, the scope of, or any business activity
covered by any provision of this Section 14 is in excess of what is determined
to be valid and enforceable under applicable law, such provision will be
construed to cover only that duration, scope or activity that is determined to
be valid and enforceable, and Employer and Executive consent to the judicial
modification of the scope and duration of the restrictions in this Section 14 in
any proceeding brought to enforce such restrictions so as to make them valid,
reasonable and enforceable. Executive hereby acknowledges that this Section 14
will be given the construction, which renders its provisions valid and
enforceable to the maximum extent not exceeding its express terms, possible
under applicable law.

 

15.

SURVIVAL

The parties agree that Executive’s obligations under Sections 7 (Employer
Inventions), 13 (Confidential Information), and 14 (Noncompetition and
Nonsolicitation Covenants) of this Employment Agreement will survive the
termination of this Employment Agreement and termination of Executive’s
employment with Employer, regardless of when such termination may occur and
regardless of the reasons for such termination.

 

16.

EFFECT OF EMPLOYER’S PERSONNEL POLICIES, RULES, AND PRACTICES

Executive is entitled to the benefit of, and is obligated to perform, all of
Executive’s responsibilities under Employer’s personnel policies, rules, and
practices in effect from time to time for all of its employees during the
Employment Term.

 

17.

INJUNCTIVE REMEDIES

The Parties agree that damages in the event of breach by Executive of Sections 7
(Employer Inventions), 13 (Confidential Information), or 14 (Noncompetition and
Nonsolicitation Covenants) of this Employment Agreement would be difficult, if
not impossible, to ascertain, and it is agreed that Employer, in addition to and
without limiting any other remedy or right it may have, will have the right to
an immediate injunction or other equitable relief in any court of competent
jurisdiction enjoining any threatened or actual breach without the requirement
to post a bond. The existence of this right will not preclude Employer from
pursuing any other rights and remedies at law or in equity that Employer may
have, including recovery of damages.

 

18.

INTEGRATION

This Employment Agreement contains the entire agreement between the Parties
pertaining to the subject matter addressed in this Employment Agreement. No oral
modifications, express or implied, may alter or vary the terms of this
Employment Agreement.

 

- 9 -



--------------------------------------------------------------------------------

19.

AMENDMENT/NOVATION

No modifications, amendments, deletions, additions, or novations to or of this
Employment Agreement will be effective unless they are completely and
unambiguously contained in a writing signed by Executive and by an authorized
officer of Employer.

 

20.

CHOICE OF LAW; VENUE

This Employment Agreement and any dispute arising from the relationship between
the Parties will be governed by and construed under and according to the laws of
Switzerland without regard to its conflict of laws provisions. Any dispute
arising out of or in relation to this Employment Agreement shall be subject to
the exclusive jurisdiction of the Swiss Courts of Vaud.

 

21.

NOTICES

Any notice to Employer required or permitted under this Employment Agreement
will be given in writing to Employer, either by personal service, facsimile, or
by registered or certified mail, postage prepaid. Any notice to Executive will
be given in a like manner and, if mailed, will be addressed to Executive at
Executive’s home address then shown in Employer’s files. For the purpose of
determining compliance with any time limit in this Employment Agreement, a
notice will be deemed to have been duly given (a) on the date of service, if
served personally on the party to whom notice is to be given, (b) on the same
business day given by facsimile, e-mail, or other electronic transmission, or
(c) on the second (2nd) business day after mailing, if mailed to the party to
whom the notice is to be given in the manner provided in this Section. As of the
date this Employment Agreement is executed, notice is to be given at the
following addresses:

To Employer:

Quotient Limited

PO Box 1075, Elizabeth House

9 Castle Street

St Helier

Jersey JE4 2QP

Channel Islands

Attn: Franz Walt

E-mail: franz.walt@quotientbd.com

To Executive:

Peter Buhler

Place du Village 4

Villars-sous-Yens

1168, Switzerland

 

- 10 -



--------------------------------------------------------------------------------

Copy to:

Quotient Limited

B1, Business Park Terre Bonne

Route de Crassier 13

1262 Eysins

Switzerland

Attn: Franz Walt

E-mail: franz.walt@quotientbd.com

 

22.

WITHHOLDING

Employer shall be entitled to withhold from any payments or deemed payments any
amount of tax withholding it determines to be required by law.

 

23.

SOCIAL SECURITY CONTRIBUTIONS

The Executive and the Employer shall each pay half of the contributions which
are owed as a matter of law for AVS (Old Age and Survivors’ Insurance), AI
(Invalidity Insurance), APG (Loss of Earnings Insurance), AC (Unemployment
Insurance). The Executive’s part of the contributions are deducted by the
Employer from his Base Compensation and any other appropriate cash payment.

 

24.

PENSION PLAN

The Executive shall participate in the Employer’s pension plan. The
contributions and the benefits are determined by the rules and regulations of
the pension plan, as amended from time to time. The Executive’s contributions
are deducted by the Employer from his Base Compensation and any other
appropriate cash payment.

 

25.

ILLNESS

In case of the Executive’s inability to perform his duties under this Employment
Agreement due to illness, the Executive shall receive his salary according to
the terms and conditions of the insurance for loss of earnings due to illness.
The Employer shall deduct the Executive’s contributions – if any – from his Base
Compensation. If there is no insurance for loss of earnings due to illness, the
Employer’s obligation to continue to pay the Executive’s salary shall be
determined by Art. 324a of the Swiss Code of Obligations.

 

26.

ACCIDENT

Executive is insured against occupational as well as non-occupational accidents.
The contributions for the non-occupational accident insurance shall be paid by
the Employer.

 

- 11 -



--------------------------------------------------------------------------------

27.

DATA PROTECTION

As Executive’s employer, Employer needs to keep and process information about
Executive for employment purposes (the “Personal Data”). The Personal Data held
and processed by the Employer will be used for the Employer’s management and
administrative use only. The Employer shall keep and process the Executive’s
Personal Data to be able to pursue its business activities and manage its
contractual relationship with Executive effectively, lawfully and appropriately,
both during the employment relationship under this Employment Agreement and
after its end. The holding and processing of Executive’s Personal Data by
Employer is required in particular for Employer to be able (i) to comply with
its obligations under this Employment Agreement and towards other employees,
(ii) to comply with any legal requirements imposed on Employer, (iii) to pursue
its legitimate interests and (iv) as the case may be, to protect Employer’s
legal position in the event of legal proceedings. While holding and processing
Personal Data, Employer shall at all times comply with the data protection
principles set out in the Swiss Federal Act on Data Protection and the European
General Data Protection Regulation. Further information on the Personal Data
held and processed by Employer and Executive’s rights in relation thereto shall
be available upon request addressed to Employer’s human resources department.

 

28.

SEVERABILITY

Subject to Section 14.4, if any provision of this Employment Agreement is held
invalid or unenforceable, the remainder of this Employment Agreement will
nevertheless remain in full force and effect. If any provision is held invalid
or unenforceable with respect to particular circumstances, it will nevertheless
remain in full force and effect in all other circumstances.

 

29.

HEADINGS

The headings in this Employment Agreement are inserted for convenience only; are
not part of this Employment Agreement, will not in any manner affect the meaning
of this Employment Agreement or any paragraph, term, and/or provision of this
Employment Agreement; and will not be deemed or interpreted to be a part of this
Employment Agreement for any purpose.

 

30.

CONSTRUCTION

The language of this Employment Agreement will, for any and all purposes, be
construed as a whole, according to its fair meaning, not strictly for or against
Executive, on the one hand, or Employer, on the other hand, and without regard
to the identity or status of any person or persons who drafted all or any part
of this Employment Agreement.

 

31.

NO WAIVER

No waiver of a breach, failure of any condition, or any right or remedy
contained in or granted by the provisions of this Employment Agreement will be
effective unless it is in writing and signed by the party waiving the breach,
failure, right, or remedy. No waiver of any breach, failure, right, or remedy
will be deemed a waiver of any other breach, failure, right, or remedy, whether
or not similar, nor will any waiver constitute a continuing waiver unless the
writing so specifies.

 

- 12 -



--------------------------------------------------------------------------------

32.

WARRANTY AND FREEDOM TO CONTRACT

Executive warrants that he is under no disability that would prevent Executive
from entering into this Employment Agreement and from complying with all of its
provisions to their fullest extent. If Executive is enjoined or otherwise
prevented by judicial or administrative determination from complying with the
terms of this Employment Agreement, then Employer may terminate this Employment
Agreement and Executive’s employment immediately without incurring any future
liability, and for purposes of Sections 9.1 and 9.3 such termination will be for
Cause.

 

33.

EXECUTION IN COUNTERPARTS

This Employment Agreement may be executed in counterparts, each of which will be
deemed an original but all of which together will constitute one and the same
instrument.

 

34.

FAXED OR PHOTOCOPIED SIGNATURES

A faxed or photocopied signature will have the same effect as an original
signature.

 

35.

RIGHT TO COUNSEL

The undersigned Executive has read the foregoing Employment Agreement and has
taken the time necessary to review completely and fully understand it. The
undersigned Executive has had the unrestricted right and opportunity to have
each and every paragraph, term, and provision of the foregoing Employment
Agreement and each and every result and consequence of its execution by the
undersigned Executive fully explained to Executive by legal counsel selected and
retained solely by Executive.

 

36.

CLAWBACK POLICIES

All amounts payable under this Agreement or otherwise by Employer to the
Executive shall be subject to the terms of Employer’s “clawback” policies as in
effect from time to time.

 

- 13 -



--------------------------------------------------------------------------------

The undersigned fully understands the foregoing Employment Agreement, accepts,
and agrees to each and every paragraph, term, and provision contained in it, and
fully accepts and agrees to it as binding Executive for any and all purposes
whatsoever.

 

Employer: QUOTIENT LIMITED By:  

/s/ Franz Walt

  Name: Franz Walt   Title: Chief Executive Officer By:  

/s/ Peter Buhler

  Name: Peter Buhler

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE 1

BONUS AND EQUITY GRANT

 

1.

Discretionary Bonus. During the Employment Term, in addition to the Base
Compensation, for each fiscal year of Employer ending during the Employment
Term, Executive shall have the opportunity to receive an annual ex gratia bonus,
which may be awarded in Employer’s sole discretion, in an amount equal to up to
sixty percent (60%) of the Base Compensation (the “Discretionary Bonus”) then in
effect. The Discretionary Bonus shall be based on annual performance criteria
and the achievement of personal objectives by Executive, which shall be mutually
agreed upon by Employer and Executive and assessed by Employer in its sole
discretion. The Discretionary Bonus shall be paid to Executive as soon as
practicable, but in no event later than 120 days following the fiscal year to
which it relates. The Discretionary Bonus is shall be paid to the Executive only
if the Executive is employed by Employer on the date of payment.

 

2.

Equity Grant. Effective as of the Commencement Date, Executive shall be granted
50,000 restricted stock units (the “RSUs”) and 25,000 share options (the “Share
Options”). The RSUs and the Share Options shall vest in three equal installments
on the first, second and third anniversaries of the Commencement Date, provided,
however, that any RSUs or Share Options not vested shall be forfeited upon
termination of Executive’s employment.

Notwithstanding the above, upon a change of control (substantially as defined
below) of Employer, the RSUs and the Share Options shall vest and become
non-forfeitable. For purposes of the RSU and Share Option grants (or such other
grant as may be decided as appropriate pursuant to this paragraph), subject to
specific terms set forth in any documentation of such award, a “change of
control” is intended generally to refer to the happening of any of the
following:

 

  (i)

any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), but excluding the Employer, any entity controlling, controlled by or
under common control with the Employer, any trustee, fiduciary or other person
or entity holding securities under any employee benefit plan or trust of the
Employer or any such entity, and, with respect to any particular grantee, the
grantee and any “group” (as such term is used in Section 13(d)(3) of the
Exchange Act) of which the grantee is a member), is or becomes the “beneficial
owner” (as defined in Rule 13(d)(3) under the Exchange Act), directly or
indirectly, of securities of the Employer representing 50% or more of either
(A) the combined voting power of the Employer’s then outstanding securities or
(B) the then outstanding shares (in either such case other than as a result of
an acquisition of securities directly from the Employer); or

 

  (ii)

any consolidation or merger of the Employer where the shareholders of the
Employer, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any); or

 

Sch. 1-1



--------------------------------------------------------------------------------

  (iii)

there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Employer, other
than a sale or disposition by the Employer of all or substantially all of the
Employer’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the Employer immediately
prior to such sale or (B) the approval by shareholders of the Employer of any
plan or proposal for the liquidation or dissolution of the Employer; or

 

  (iv)

the members of the Board of Directors at the beginning of any consecutive
24-calendar month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board
of Directors; provided that any director whose election, or nomination for
election by the Employer’s shareholders, was approved or ratified by a vote of
at least a majority of the members of the Board of Directors then still in
office who were members of the Board of Directors at the beginning (excluding
any individual whose initial nomination for, or assumption of office as, a
member of the Board occurs as a result of an actual or threatened solicitation
of proxies or consents for the election or removal of one or more directors by
any person or group other than a solicitation for the election of one or more
directors by or on behalf of the Board) such 24-calendar-month period, shall be
deemed to be an Incumbent Director.

 

Sch. 1-2



--------------------------------------------------------------------------------

SCHEDULE 2

EXISTING INVENTIONS

N/A

 

Sch. 2-1